Name: 93/500/EEC: Council Decision of 13 September 1993 concerning the promotion of renewable energy sources in the Community (Altener programme)
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  EU finance;  energy policy;  European construction;  soft energy;  chemistry;  deterioration of the environment
 Date Published: 1993-09-18

 Avis juridique important|31993D050093/500/EEC: Council Decision of 13 September 1993 concerning the promotion of renewable energy sources in the Community (Altener programme) Official Journal L 235 , 18/09/1993 P. 0041 - 0044 Finnish special edition: Chapter 15 Volume 13 P. 0036 Swedish special edition: Chapter 15 Volume 13 P. 0036 COUNCIL DECISION of 13 September 1993 concerning the promotion of renewable energy sources in the Community (Altener programme)(93/500/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 130s and 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas, at their meeting on 29 October 1990, the Council (Environment and Energy Ministers) agreed that the Community and Member States, assuming that other leading countries would enter into similar commitments, and acknowledging the targets identified by a number of Member States for stabilizing or reducing emissions by different dates, were willing to take action aimed at reaching stabilization of the total CO2 emissions by 2000 at the 1990 level in the Community as a whole and that Member States which start from relatively low levels of energy consumption and therefore low emissions measured on a per capita or other appropriate basis are entitled to have CO2 targets and/or strategies corresponding to their economic and social development, while continuing to improve the energy efficiency of their economic activities; Whereas, in its communication to the Council concerning a Community strategy to limit carbon dioxide emissions and to improve energy efficiency, the Commission indicated the action the Community should take to limit CO2 emissions; Whereas, at its meeting on 13 December 1991, the Council invited the Commission to put forward formal proposals for the adoption of measures as part of a Community strategy; Whereas a significant increase in the use of renewable energy sources will contribute towards achieving the objective of stabilizing CO2 emissions; Whereas, pursuant to Article 130r of the Treaty, action by the Community relating to the environment should improve the quality of the environment and ensure a prudent and rational utilization of natural resources, objectives which are furthered by the use of renewable energy sources; Whereas the development of renewable energy sources can make a significant contribution to the reduction of polluting emissions arising from the consumption of fossil fuels; Whereas the development of renewable energy sources will contribute to the reduction of greenhouse gases and the danger of global warming; whereas wide-ranging international cooperation is therefore desirable in order to obtain significant results; Whereas, since the Treaty does not provide for other powers to cover the energy aspects of the programme referred to in Article 2, Article 235 should also be invoked; Whereas the Council resolution of 16 September 1986 concerning new Community energy policy objectives for 1995 and convergence of the policies of the Member States (4) states that the contribution of new and renewable energy sources to the replacement of traditional fuels should increase substantially, so that those energy sources can play a significant part in the overall energy balance sheet; Whereas some renewable energy sources today occupy only a few market slots; whereas, if they are not yet competitive, this is to be explained in part by the fact that the present pricing system does not always take into account fully the ecological cost of the principal traditional sources of energy; whereas, in order to strengthen the future contribution of renewable energy sources to energy supplies, the Member States will have to avoid such distortions; Whereas, by its recommendation of 9 June 1988 on developing the exploitation of renewable energy sources in the Community (5), the Council confirmed in detail its desire to pursue a policy of developing renewable energy sources; Whereas, when reviewing the progress made towards achieving the energy objectives for 1995 provided for in its resolution of 16 September 1986, the Council stated in its conclusions of 8 November 1988 that it attributed particular importance to renewable energy sources for future energy supplies; Whereas the development of renewable energy sources and in particular the exploitation of biomass offer secondary economic advantages in terms of employment and keeping local populations in situ; Whereas the promotion and wider use of renewable energy sources throughout the Community are likely to strengthen its economic and social cohesion, as called for by Article 130a of the Treaty; Whereas, to this end, it is appropriate to take account of the Community's indicative objectives and make provision for resources to further the attainment of those objectives, taking into consideration the particular conditions in each Member State; Whereas provision should be made for a five-year programme; Whereas ECU 40 million is the amount estimated as necessary in order to implement the multiannual programme; whereas this amount is intended to fund the programme for the period 1993 to 1997 provided it is consistent with the Community's medium-term financial perspective in force as from 1 January 1993, HAS ADOPTED THIS DECISION: Article 1 Member States shall endeavour to contribute in their energy policies to the limitation of carbon dioxide emissions by taking account of the Community's indicative objectives relating to the renewable energy sources which are set out in Annex I. Article 2 1. The Community shall support a series of actions to promote renewable energy sources within the context of the Altener programme (specific actions for greater penetration of renewable energy sources), hereinafter referred to as 'the programme'. 2. The programme shall last five years. 3. The amount of Community funds estimated as necessary for implementation of the programme shall be ECU 40 million for the period 1993 to 1997, provided that amount is consistent with the Community's medium-term financial perspective in force as from 1 January 1993. 4. The budget authority shall determine the appropriations available for each financial year, taking into account the principles of sound management referred to in Article 2 of the Financial Regulation of 21 December 1977 applicable to the general budget of the European Communities (6). Article 3 Four categories of actions on renewable energy sources shall be financed under the programme, namely: (a) studies and technical evaluations for defining technical standards or specifications; (b) measures to support the Member States' initiatives for extending or creating infrastructures concerned with renewable energy sources. These initiatives shall include: - training and information activities with regard to renewable energy sources at a level as close as possible to operators and the final consumers of energy, - sectoral actions, as referred to in Annex II; (c) measures to foster the creation of an information network aimed at promoting better coordination between national, Community and international activities through the establishment of appropriate means for exchanging information and at evaluating the impact of the various actions provided for in this Article; (d) studies, evaluations and other appropriate measures aimed at assessing the technical feasibility and the advantages for the economy and the environment of the industrial exploitation of biomass for energy purposes, in particular heat and electricity production. Article 4 1. All costs relating to the actions referred to in Article 3 (a) shall be borne by the Community. 2. The level of funding for the actions referred to in Article 3 (b) and (c) shall be between 30 and 50 % of their total cost. In exceptional cases duly justified to the committee provided for in Article 7 (1) such funding may exceed the 50 % limit, while not, however, exceeding 60 %. 3. The level of funding for the actions referred to in Article 3 (d) must not exceed 30 % of their total cost. 4. The balance of the funding of the actions referred to in Article 3 (b), (c) and (d) may be made up from either public or private sources or from a contribution of the two. Article 5 1. The Commission shall establish guidelines for the support measures referred to in Article 3 (b), (c) and (d) each year, in consultation with the committee provided for in Article 7 (1). 2. The proposed initiatives referred to in Article 3 (b) and the list of bodies which are to implement them shall be submitted annually by the Member States to the Commission, which shall decide on the level and conditions of Community funding according to the procedure provided for in Article 7 (1). The Commission shall sign contracts relating to the support measures with those bodies. Article 6 1. The Commission shall be responsible for the implementation of the programme. 2. For the implementation of the actions referred to in Article 3 (a), (b) and (c), the Commission shall apply the procedure laid down in Article 7 (1). 3. For the implementation of the actions referred to in Article 3 (d), the Commission shall apply the procedure laid down in Article 7 (2). Article 7 1. In carrying out the activities referred to in Article 6 (2), the Commission shall be assisted by an advisory committee composed of the representatives of the Member States and chaired by the representative of the Commission. The representative of the Commission shall submit to the committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter, if necessary by taking a vote. The opinion shall be recorded in the minutes; in addition, each Member State shall have the right to ask to have its position recorded in the minutes. The Commission shall take the utmost account of the opinion delivered by the committee. It shall inform the committee of the manner in which its opinion has been taken into account. 2. In carrying out the activities referred to in Article 6 (3), the Commission shall be assisted by a committee composed of the representatives of the Member States and chaired by the representative of the Commission. The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The chairman shall not vote. The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the committee, they shall be communicated by the Commission to the Council forthwith. In that event, the Commission shall defer application of the measures which it has decided for a period of one month from the date of communication. The Council, acting by a qualified majority, may take a different decision within the time limit referred to in the previous subparagraph. Article 8 1. During the third year of the programme, the Commission shall present a report to the European Parliament and to the Council on the results achieved. The report shall be accompanied by proposals for any amendments which might be necessary in the light of these results. 2. On expiry of the programme, the Commission shall assess the results obtained, the application of this Decision and the consistency of national and Community actions. It shall present a report thereon to the European Parliament, the Council and the Economic and Social Committee. Article 9 This Decision shall apply from 1 January 1993 to 31 December 1997. Article 10 This Decision is addressed to the Member States. Done at Brussels, 13 September 1993. For the Council The President Ph. MAYSTADT (1) OJ No C 179, 16. 7. 1992, p. 4. (2) OJ No C 176, 28. 6. 1993. (3) OJ No C 19, 25. 1. 1993, p. 7. (4) OJ No C 241, 25. 9. 1986, p. 1. (5) OJ No L 160, 28. 6. 1988, p. 46. (6) OJ No L 356, 31. 12. 1977, p. 1. Financial Regulation as last amended by Regulation (Euratom, ECSC, EEC) No 610/90 (OJ No L 70, 16. 3. 1990, p. 1). ANNEX I Community indicative objectives for reducing carbon dioxide emissions by developing renewable energy sources A 180-million tonne reduction in carbon dioxide emissions could be achieved in 2005 by: A. increasing the contribution of renewable energy sources to the coverage of total energy demand from nearly 4 % in 1991 to 8 % in 2005 (1). To achieve this objective, the production of renewable energy sources should rise from nearly 43 million toe in 1991 to approximately 109 million toe in 2005; B. trebling the production of electricity from renewable energy sources (excluding large hydro-electric power stations). To achieve this objective, the capacity and electricity production of all power stations (excluding large hydro-electric power stations) using renewable energy sources should rise from 8 GW and 25 TWh in 1991 to 27 GW and 80 TWh in 2005; C. securing for biofuels a market share of 5 % of total fuel consumption by motor vehicles. The production in 2005 of 11 million toe of biofuels is considered necessary in order to achieve this objective. (1) In the energy balances on which the formulation of objective A is based, the electricity produced from the various alternative sources is accounted for in accordance with the conventions of the Statistical Office of the European Communities. ANNEX II Illustrative, non-restrictive list of sectoral actions, as referred to in the second indent of Article 3 (b) 1. Pilot actions aimed at introducing a 'guarantee of solar results' in the market for solar collectors and solar water heaters. 2. Pilot actions relating to vehicle fleets aimed at introducing biofuels in place of petroleum products in the transport sector. 3. Pilot studies on least-cost (integrated resource) planning and demand-side management. 4. Pilot projects on third-party financing within the framework of the European network for third-party financing (without direct Community funding). 5. Guarantee of financial risks arising from the geological uncertainties surrounding the development of geothermal resources. 6. Establishment of local plans for the development of renewable energy sources. 7. Establishment and development of infrastructures in the Member States for offering investors assistance with the drawing up of pre-feasibility studies. 8. Pilot actions involving the equipping of new or existing buildings with photovoltaic modules. 9. Pilot actions relating to the planning of windform projects. 10. Pilot actions to integrate bioclimatic systems into architecture.